Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.752 Filed 06/11/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 KAHLILIA YVETTE DAVIS,
                                              Case No. 2:20-cv-12145
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 36TH DISTRICT COURT and
 NANCY BLOUNT,

             Defendants.
                                    /

                          OMINUBUS OPINION AND ORDER

      Plaintiff Kahlilia Davis sued the 36th District Court of Michigan and former

Chief Judge Nancy Blount and alleged federal and state claims. ECF 1. Defendants

promptly moved to dismiss the complaint and for sanctions, ECF 16, 18, and Plaintiff

responded, ECF 20. The parties then stipulated to dismiss Defendant 36th District

Court. ECF 29. As a result, the Court will deny the 36th District Court's motion to

dismiss as moot.

      The Court reviewed the briefs on Defendant Blount's motion to dismiss and

finds that a hearing is unnecessary. See E.D. Mich. L.R. 7.1. For the following

reasons, the Court will grant in part and deny in part the motion to dismiss.




                                          1
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.753 Filed 06/11/21 Page 2 of 13




                                  BACKGROUND1

      Plaintiff is a Michigan District Court Judge who was first elected to a judgeship

in 2016. ECF 1, PgID 2. Defendant was the Chief Judge of the 36th District Court

from Plaintiff's election until January 2020. Id. Plaintiff alleged that after her

election, Defendant's "office refused to provide [her with] the necessary new hire and

health insurance forms" and that Plaintiff had to purchase her own insurance. Id. at

3. Plaintiff was then told to report to Defendant's office to fill out health insurance

and other new hire forms. Id. at 4.

      A few days before Plaintiff was to take the bench and start her term, she

informed Defendant that she had been admitted to the hospital with an infection. Id.

Defendant responded to Plaintiff that she would need to show a doctor's note. Id.

Plaintiff provided the note, and because of unforeseen events, she was unable to work

for another three months. Id. While Plaintiff was on medical leave, the court

administrator emailed her and asked if she wanted her chambers painted. Id. at 5.

Plaintiff responded that she wanted her office painted. Id. Plaintiff "also explained

that she would need a super heavy-duty weight toilet for support; and, super heavy-

duty chairs for her office as well." Id. In response to Plaintiff's request, Defendant

demanded Plaintiff provide a medical diagnosis explaining why she needed the

heavy-duty furniture and why she "had 'been off for six weeks.'" Id.




1Because the Court must view all facts in the light most favorable to the nonmoving
party, see Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008),
the Court's recitation does not constitute a finding of fact.


                                           2
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.754 Filed 06/11/21 Page 3 of 13




       Roughly two months after Plaintiff's term started, she was able to return to

work. The night before her first day of work, Plaintiff attempted to drop off her robe,

but she was denied access to the courthouse. Id. And when she did gain access to the

building, she found her chambers full of clutter. Id. at 6. After her return, Defendant

required Plaintiff to attend an independent medical examination, for which Plaintiff

received a bill. Id.

       Plaintiff alleged that, subsequent to her return to work, an individual named

Paul Paruk2 threatened to have Plaintiff removed from the bench. Id. at 7. Paruk

allegedly continued to intimidate and interfere with Plaintiff and her duties. Id. at

8–14. Besides Paruk, Plaintiff alleged that Defendant continued to interfere with her

by, for example, removing her email access, not allowing her to use sick days, not

allowing her to use the staff restroom, and not allowing certain bathroom fixtures in

Plaintiff's chambers' restroom. Id. at 14–16.

       Defendant then assigned Plaintiff the "Landlord/Tenant Docket." Id. at 17.

While presiding over the docket, Plaintiff determined that one of the court officers

was allegedly not serving papers on parties in cases, so she dismissed all cases in

which he was involved. Id. At the same time, Plaintiff tried to hire a court reporter

or secretary, but Defendant refused her request to do so. Id. at 17–18. Plaintiff later

determined that another process server was inadequately serving the parties, so she

sentenced him to five days in jail for contempt. Id. at 20. Just after Plaintiff found




2 The complaint did not identify Paruk's employment position, but Plaintiff's motion
to amend identifies him as a "regional state court administrator." ECF 23, PgID 553.


                                          3
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.755 Filed 06/11/21 Page 4 of 13




the server in contempt, Defendant removed her from the landlord/tenant docket and

assigned her to the small claims appeals docket. Id. After reassignment, Plaintiff

asked Defendant for a courtroom closer to her chambers because she needed to be

closer to her restroom. Id. Defendant denied the request, and later removed "Plaintiff

from hearing all cases." Id.

      Next, Defendant, along with other non-party Michigan court administrators,

allegedly created a "performance improvement plan" for Plaintiff. Id. at 22. Plaintiff

allegedly requested to shadow another judge, but her request was denied. Id.

Defendant then created an "Auxiliary Judge" position for Plaintiff. Id.

      While acting as the Auxiliary Judge, Plaintiff requested vacation time, but the

request was denied. Id. at 23. Plaintiff also requested time off for an MRI but was

again denied. Id.

      In the meantime, Plaintiff's secretary continued to request that a court

reporter be appointed for Plaintiff, but Defendant simply assigned Plaintiff to a "video

courtroom" rather than assigning a court reporter. Id. at 24. Plaintiff also requested

another courtroom change. Id. at 25. In response, Defendant allegedly banned

Plaintiff from using the judge's entrance and made her enter and exit through the

main entrance. Id. Plaintiff then emailed Defendant and said that the long walk to

use the employee entrance aggravated her "edema, back pain, and knee pain." Id. at

26. Defendant responded by allowing Plaintiff to skip to the front of the line and to

use a wheelchair. Id. But Plaintiff claimed that the wheelchair was too large to fit

through the door and that she was unable to propel the chair by herself. Id. at 26–27.




                                           4
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.756 Filed 06/11/21 Page 5 of 13




         Finally, Plaintiff alleged that Defendant restricted her access to the judicial

conference room and Plaintiff's own chambers. Id. at 28. Defendant then allegedly

conspired with several individuals to file a complaint against Plaintiff with the

Judicial Tenure Commission. Id. at 29. As a result of all the actions, Plaintiff filed

the present complaint.

                                 LEGAL STANDARD

         When analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court views

the complaint in the light most favorable to the plaintiff, presumes the truth of all

well-pleaded factual assertions, and draws every reasonable inference in favor of the

non-moving party. Bassett, 528 F.3d at 430. The Court may grant a Rule 12(b)(6)

motion to dismiss if the complaint fails to allege facts "sufficient 'to raise a right to

relief above the speculative level,' and to 'state a claim to relief that is plausible on

its face.'" Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). If "a cause of action fails

as a matter of law, regardless of whether the plaintiff's factual allegations are true,"

the Court must dismiss it. Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir.

2009).

                                     DISCUSSION

I.       Motion to Dismiss

         Plaintiff brought three claims against Defendant. Before reviewing the merits

of each claim, the Court must determine whether Defendant is entitled to judicial




                                            5
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.757 Filed 06/11/21 Page 6 of 13




immunity.3 Judicial immunity protects judges from injunctive relief and monetary

damages and is abrogated only when a judge is not acting in a judicial capacity, or

acts in the absence of all jurisdiction. Kipen v. Lawson, 57 F. App'x 691, 691 (6th Cir.

2003); see also Mireles v. Waco, 502 U.S. 9, 11–12 (1991). "In determining whether an

act is judicial [the Court must] examine the nature and function of the act, not the

act itself." Johnson v. Turner, 125 F.3d 324, 333 (6th Cir. 1997) (internal quotations

omitted) (quoting Waco, 509 U.S. at 13). "[E]ven if a particular act is not a function

normally performed by a judge, [the Court is] directed to look to the particular act's

relation to a general function normally performed by a judge." Id. (alterations in

original and added) (quoting Barnes v. Winchell, 105 F.3d 1111, 1116 (6th Cir. 1997)).

      In response to the motion to dismiss, Plaintiff argued that Defendant is not

entitled to judicial immunity because she "was acting outside the judicial capacity."

ECF 20, PgID 468. To determine whether Defendant is entitled to judicial immunity

the Court must look at Plaintiff's three claims individually and determine which

claims stem from judicial actions versus non-judicial actions. Johnson, 125 F.3d at

333. The Court will first determine whether Defendant is entitled to judicial

immunity. If not, the Court will determine whether each claim must be dismissed for

failure to state a claim. Finally, as a matter of practice the Court will review the

federal claims first, and then the state law claims.




3 Defendant also argued that she is entitled to immunity under Michigan's
Governmental Tort Liability Act. ECF 18, PgID 438. The Act offers immunity for
state law claims. Peterson v. Heymes, 931 F.3d 546, 557 (6th Cir. 2019).


                                           6
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.758 Filed 06/11/21 Page 7 of 13




      A.     Conspiracy Under 42 U.S.C. § 1985(2), (3).

      Plaintiff did not distinguish whether she asserted the conspiracy claim against

Defendant in her official or individual capacity. Either way, the conspiracy claim fails

because Defendant is entitled to judicial immunity and Plaintiff failed to state a claim

on which relief can be granted. Dixon v. Clem, 492 F.3d 665, 674 (6th Cir. 2007)

(explaining that judicial immunity applies to both official and individual capacity

claims).

             1.     Judicial Immunity

      Plaintiff alleged that Defendant conspired with other individuals "for the

purposes of impeding, hindering, obstructing, or defeating the due course of justice."

ECF 1, PgID 30. Plaintiff specifically alleged that Defendant and others conspired to

deny her access to health insurance, deny her access to the elected official/employee

restroom in the courthouse, "tak[e] Plaintiff['s] . . . vacation time, instead of sick

time," and attempt to prevent Plaintiff from hearing any cases. Id. at 30–31.

      There is a clear distinction in the allegations. On the one hand, Defendant's

alleged actions related to Plaintiff's access to health insurance, use of employee

restrooms, and trouble with her vacation time are "not themselves judicial or

adjudicative." Forrester v. White, 484 U.S. 219, 229 (1988). Instead, decisions relating

to one's insurance, access, and vacation "are functions ordinarily performed by

nonjudicial employers and, when judges perform them, the actor is different but the

nature of the action is not." Sparks v. Character & Fitness Comm. of Ky., 859 F.2d

428, 433 (6th Cir. 1998). Defendant is therefore not entitled to judicial immunity on




                                           7
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.759 Filed 06/11/21 Page 8 of 13




Plaintiff's conspiracy claims related to insurance, restrooms, and vacation time

complaints.

      On the other hand, Defendant's decision to prevent Plaintiff from hearing cases

was part of her express authority as Chief Judge. See Mich. Ct. R. 8.110(C)(3)(a)–(b)

(Michigan Court Rule granting a chief judge the power to "supervise caseload

management and monitor disposition of the judicial work of the court" and "direct the

apportionment and assignment of the business of the court."). Thus, based on the

Michigan Court Rules, Defendant's authority to supervise that court's caseload and

"direct the apportionment" of cases is a function that is "so inherently related to the

essential functioning of the court[] as to be traditionally regarded as [a] judicial act."

Sparks, 859 F.2d at 433. The Court will therefore grant Defendant judicial immunity

on Plaintiff's conspiracy claims as they relate to docket assignment and the

apportionment and assignment of the 36th District Court's caseload.

              2.    Failure to State a Claim

      Defendant alternatively argued that the conspiracy claims should be dismissed

for several reasons, including the fact that "[P]laintiff has not alleged a racial or other

class based invidiously discriminatory animus." ECF 18, PgID 442, 444–45. The

Court agrees.

      Section 1985(2) "prohibits conspiracies to influence parties, witness[es], or

jurors in federal court proceedings . . . and conspiracies to interfere with due process

in state courts with the intent to deprive persons of their equal protection rights.'"

Curser v. Allard, 969 F.3d 604, 618 (6th Cir. 2020) (quoting Fox v. Mich. State Police




                                            8
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.760 Filed 06/11/21 Page 9 of 13




Dep't, 173 F. App'x 372, 376 (6th Cir. 2006)). To succeed on a § 1985(2) claim "plaintiff

must also allege that the conspiracy was motivated by some racial, or perhaps

otherwise class-based, invidiously discriminatory animus." Taylor v. Streicher, 465 F.

App'x 414, 419 (6th Cir. 2012) (quoting White v. Trapp, 93 F. App'x 23, 26 (6th Cir.

2004)). And, to state a claim under § 1985(3), "'which prohibits conspiracies to deprive

persons of their equal protection rights, a plaintiff must allege that there was some

racial, or perhaps otherwise class-based, invidiously discriminatory animus behind

the conspirators' action.'" Curser, 969 F.3d at 618 (quoting Fox, 173 F. App'x at 376).

Thus, Plaintiff must allege racial or otherwise class-based discrimination to succeed

on her claims under § 1985(2) and (3).

       But the complaint does not allege that the alleged conspiracy was motivated

by "some racial, or perhaps otherwise class-based" animus. Curser, 969 F.3d at 618

(quotation omitted); see also Taylor, 465 F. App'x at 419. Because Plaintiff did not

allege that she was discriminated against based on a racial or otherwise class-based

animus, her § 1985(2) and (3) claims must fail as a matter of law.

       B.      Monell Claim

       A municipal entity "may not be sued . . . for an injury inflicted solely by its

employees or agents." Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978). Rather,

liability is created "when execution of a government's policy or custom, whether made

by lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflicts [] injury." Id.




                                           9
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.761 Filed 06/11/21 Page 10 of 13




      Here, Plaintiff has not expressly stated whether her Monell claim is against

the 36th District Court, which has already been dismissed, or Defendant in her

official or individual capacity. ECF 1, PgID 35–37. But a Monell claim against a party

in an individual capacity is "improper." Phillips v. City of Cincinnati, No. 18-cv-541,

2019 WL 2289277, at *6 (S.D. Ohio May 29, 2019) ("[T]he [purpose] of Monell is to

impose liability on a municipality under certain circumstances—not individuals.")

(emphasis in original). Plaintiff's Monell claim therefore can only be asserted against

Defendant in her official capacity or against the 36th District Court. And, "to the

extent that Plaintiff[] bring[s] Monell claims against [Defendant Blount] in her

official capacity, the claims are properly construed as against the" 36th District

Court. Id. (collecting cases). In fact, "[c]ourts regularly dismiss as redundant claims

against agents in the official capacities when the principal entity is also named as a

defendant in the suit." Johnson v. Wash. Cnty. Career Ctr., No. 2:10-cv-076, 2010 WL

2570929, at *4 (S.D. Ohio June 22, 2010). Because the principal entity under

complaint, the 36th District Court, was also a named defendant in the suit prior to a

stipulated dismissal, the Court will dismiss the Monell claim as it relates to

Defendant Blount.

      C.     Violation of Michigan Public Policy

      The Court has, to date, exercised supplemental jurisdiction over the state law

claim. ECF 1, PgID 32–34. But a district court "may decline to exercise supplemental

jurisdiction over a claim . . . if . . . the district court has dismissed all claims over

which it has original jurisdiction[.]" 28 U.S.C. § 1367(c). Generally, district courts




                                           10
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.762 Filed 06/11/21 Page 11 of 13




should decline to exercise supplemental jurisdiction over a state law claim when all

federal law claims have been dismissed from the case before trial. See Brown v.

Cassens Transp. Co., 546 F.3d 347, 363 (6th Cir. 2008) ("[A] federal court should

typically decline to exercise pendent jurisdiction over a plaintiff's state-law claims

after dismissing the plaintiff's federal claims.").

      The Court will therefore now decline to further exercise supplemental

jurisdiction over the state law claim. For one, the Court lacks original jurisdiction

over the claim. And two, the interests of judicial economy do not override the

presumption against retaining the case because the parties have not even begun

discovery. See Blakely v. United States, 276 F.3d 853, 863 (6th Cir. 2002). Finally,

federalism supports allowing the Michigan Courts to determine whether Defendant

is entitled to immunity under Michigan law or if Plaintiff is entitled to damages. For

those three reasons, the Court will dismiss the state law claim without prejudice.

Because the Court is declining to resolve the state law claim on the merits, the Court

will deny the motion to dismiss the state law claim.

II.   Attorneys' Fees

      Last, Defendant requested attorneys' fees under 42 U.S.C. § 1988. ECF 18,

PgID 415, 449. A fees award under § 1988 "against a losing plaintiff in a civil rights

action is an extreme sanction and must be limited to truly egregious cases of

misconduct." France v. Chippewa Cnty., No. 20-cv-248, 2021 WL 1572833, at *6 (W.D.

Mich. Apr. 22, 2021) (quoting Riddle v. Egensperger, 266 F.3d 542, 547 (6th Cir.

2001)). Defendant neither developed her argument for attorneys' fees nor explained




                                            11
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.763 Filed 06/11/21 Page 12 of 13




what Plaintiff did to deserve such an extreme sanction against her. ECF 18, PgID

415, 449. And, upon review, the Court finds that "there was no misconduct by

[Plaintiff] and the claims, although dismissed, were not frivolous, unreasonable, or

groundless." France, 2021 WL 1572833, at *6 (declining to grant attorneys' fees to

judicial defendants after granting their motion to dismiss). Thus, the Court will deny

Defendant's requests for attorneys' fees.

                                  CONCLUSION

      In sum, the Court will grant in part and deny in part Defendant's motion to

dismiss. The Court will grant the motion as it relates to the federal claims and deny

the motion as it relates to the state law claim. The Court will, however, decline to

exercise supplemental jurisdiction over the state law claims. The 36th District

Court's motion to dismiss is denied as moot. And finally, the Court will deny

Defendant's requests for attorneys' fees.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Defendant Judge Nancy M.

Blount's motion to dismiss [18] is GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that the 36th District Court's motion to dismiss

[16] is DENIED AS MOOT.

      IT IS FURTHER ORDERED that the § 1985 conspiracy and Monell claims

are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the state law claim is DISMISSED

WITHOUT PREJUDICE.




                                            12
Case 2:20-cv-12145-SJM-APP ECF No. 30, PageID.764 Filed 06/11/21 Page 13 of 13




      IT IS FURTHER ORDERED that Defendant's request for attorneys' fees is

DENIED.

      This is a final order that closes the case.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: June 11, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 11, 2021, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          13
